DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 16/046,047, now U.S. Patent No. 10,435,751, which is a Divisional of U.S. Application No. 14/705,239, now U.S. Patent No. 10,041,119, which is a Continuation of U.S. Application No. 13/831,342, now abandoned, which is a Continuation of U.S. Application No. 13/306,520, now abandoned, which is a Continuation of U.S. Application No. 11/763,245, now U.S. Patent No. 8,137,912, which claims benefit of U.S. Provisional Application 60/820,778, filed July 28, 2006, U.S. Provisional Application 60/804,817, filed June 14, 2006,  and U.S. Provisional Application 60/804,819, filed June 14, 2006.  Claims 58-87 will be examined on the merits.  Claims 1-57 have been canceled.  No claims are currently withdrawn from consideration. 

Patent Eligibility under 35 U.S.C. Section 101
2.	The claims were reviewed to determine patent eligibility under 35 U.S.C. Section 101.  Independent claim 58 recites a limitation that potentially includes an abstract idea relating to “comparing the quantity of the detected amplified target nucleic acids with the quantity of the detected amplified control target nucleic acids”, claims 58-72 were reviewed with regard to subject matter eligibility under 35 U.S.C. 101 based on the 2019 Revised Patent Subject Matter Eligibility Guidance (published January, 2019).  In addition to the step indicated above, the claims also recites active steps of obtaining a test sample, selectively amplifying a plurality of target nucleic acids from the test sample 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 



5.	Claims 58-72 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,041,119 (cited on IDS of 1/28/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,041,119 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a method of determining the presence or absence of a fetal aneuploidy using a maternal blood sample comprising the steps of obtaining a test sample comprising a mixture of fetal and maternal genomic nucleic acids from a maternal blood sample, selectively amplifying a plurality of target nucleic acids from the test sample and a plurality of control nucleic acids from a plurality of control regions using primers labeled with a unique tag for each target region, thereby generating amplification products, wherein the target nucleic acids are selected from one or more chromosomes to be tested for aneuploidy, and wherein the control regions are selected from regions of the genome wherein aneuploidy is not expected, amplifying the amplification products using universal primers, detecting the amplified target nucleic acids and amplified control nucleic acids, quantifying the detected amplified target nucleic acids and the detected, amplified control nucleic acids, analyzing the test sample for the presence or absence of 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
9.	Claims 73-82 and 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan, R.S. (U.S. Patent Pub. No. 2006/0121452, cited on IDS of 1/28/2020) in view of Fan et al. (Cold Spring Harbor Symposia Quant. Biol. (2003) Volume LXVIII, pp. 69-78, cited on IDS of 1/28/2020). 
With regard to claim 73, Dhallan teaches a method of determining the presence or absence of a fetal aneuploidy using a maternal blood sample (methods are provided for detection of genetic disorders, including fetal aneuploidy such as monosomy, trisomy and other aneuploidies, in samples obtained from a pregnant female, preferably from blood samples or products such as serum or plasma, see Abstract, paragraph 32, lines 1-18 and paragraph 41, lines 1-5), the method comprising:

b. and c.   amplifying a plurality of target nucleic acids from the test sample and a plurality of target nucleic acids from a reference sample, wherein the target nucleic acids are selected from one or more chromosomes to be tested for aneuploidy, and wherein the reference sample is diploid for the one or more chromosomes to be tested for aneuploidy (multiple loci from a sample obtained from a pregnant female are amplified, wherein the loci may be on the same or different chromosomes, and using the same primers, loci from a control sample, including that of a separate maternal sample, or a paternal sample, are amplified, and the products are bound to a solid support, paragraph 382, lines 1-12, paragraph 384, lines 1-10, paragraph 385, lines 1-16 and paragraph 406, lines 1-20; also see Figure 1A-F and paragraphs 82-88).   
d.    detecting the amplification products and quantifying the detected amplification products to determine a chromosomal copy number (following digestion of the bound products with a restriction enzyme, a fill in reaction is performed to incorporate a labeled ddNTP that is complementary to the locus of interest, which is then released into solution for detection and quantitation, paragraph 89, lines 1-6, paragraph 90, lines 1-6, paragraph 91, lines 1-4, paragraph 407, lines 1-7 and Figures 1G-I; based on the quantitation to measure homozygous and heterozygous loci in the maternal, paternal and fetal template DNA, the ratio of alleles can be used to determine the number of chromosomes that are present, paragraph 386, lines 1-7; for example, 
e.    generating a report on a presence or absence of aneuploidy in the maternal blood sample based on the chromosomal copy number (any chromosome of any organism may be analyzed using the methods to provide a ratio of alleles at a heterozygous locus of interest on any chromosome, which can be compared to the ratio of alleles at a heterozygous locus of interest on any other chromosome to identify a chromosome abnormality, paragraph 427, lines 1-8, paragraph 924, lines 1-13 and Table XVIII on p. 91-92; see also Figure 17). 
With regard to claim 74, Dhallan teaches a method wherein the genomic nucleic acids are from one or more of chromosomes X, Y, 13, 18, or 21 (in a preferred embodiment, chromosomes 13, 15, 18, 21, 22, X and Y are compared, paragraph 414, lines 10-11).
With regard to claims 75 and 76, Dhallan teaches a method wherein the fetal aneuploidy is a trisomy or a monosomy, and wherein the trisomy is trisomy 13, trisomy 18, or trisomy 21 (the methods may be used to analyze samples to detect Trisomy 21, paragraph 114, lines 1-15 and paragraph 133, lines 1-13; also see Table XVIII, p. 91-92).
With regard to claim 77, Dhallan teaches a method further comprising enriching the mixture of fetal and maternal genomic nucleic acids for fetal genomic nucleic acids (fetal cells may be enriched from maternal cells using an antibody specific for fetal cells, or other techniques such as flow cytometry or using density gradients formed by 
With regard to claims 78 and 79, Dhallan teaches a method further comprising labeling the fetal and maternal genomic nucleic acids with biotin and immobilizing the biotin-labeled genomic nucleic acids to a solid support prior to step b, wherein the solid support comprises a streptavidin coating (primers may comprise a tag such as biotin at the 5’ terminus for use in separating the amplified DNA from the template DNA using a streptavidin matrix coated on a surface, such as the wells of a microtiter plate, paragraph 56, lines 1-22). 
With regard to claim 80, Dhallan teaches a method wherein the solid support is a bead or particle (the method may comprise determining the sequence of alleles of multiple loci of interest on multiple chromosomes, and may be performed on a BeadArray, paragraph 45, lines 1-5, paragraph 46, lines 1-11 and paragraph 58, lines 1-16). 
With regard to claims 81 and 82, Dhallan teaches a method wherein detecting the amplification products and quantifying the detected amplification products is performed on a microarray, wherein the microarray is used to detect at least 1,000 different labeled nucleic acids (DNA microarrays are designed to contain SNPs located on the chromosomes of interest, including chromosomes 13, 15, 18, 21, 22, X and Y, or other combinations of chromosomes, paragraph 1245, lines 1-21; SNPs may be analyzed by GeneChip HuSNP assays from Affymetrix, or any number of other commercially available arrays, paragraph 1246, lines 1-5). 

Fan teaches a method for highly parallel SNP genotyping assay that was developed specifically for multiplexing to high levels while retaining the flexibility to choose any SNPs of interest, wherein allelic discrimination is performed directly on genomic DNA to generate a synthetic allele-specific PCR template that is then amplified by PCR (p. 69, column 2, lines 1-7 and p. 70, column 2, lines 1-8).
Specifically with regard to claim 73, steps b. and c., Fan teaches a method wherein the amplification comprises:
b.   hybridizing one set of oligonucleotide probes per target nucleic acid, wherein each set comprises two or more oligonucleotide probes that form a hybridization complex in the presence of the target nucleic acid, and ligating the two or more hybridized oligonucleotide probes for each of the target nucleic acids to create amplification templates for each of the target nucleic acids, wherein each amplification template comprises a universal primer region and a tag region (two allele-specific 
c.   amplifying the amplification templates using universal primers, thereby generating amplification targets (universal primers are added which anneal to universal PCR primer sites in the ASOs and LSOs, and the template is then amplified by PCR, p. 70, column 2, line 48 to p. 71, column 1, line 5 and Figure 2, fourth step). 
With regard to claim 84, Fan teaches a method wherein the amplification comprises one or more of quantitative polymerase chain reaction (Q-PCR), quantitative fluorescent PCR (QF-PCR), multiplex fluorescent PCR (MF-PCR), real time PCR (RT-PCR), single cell PCR, restriction fragment length polymorphism PCR (PCR-RFLP), PCR-RFLP/RT-PCR-RFLP, hot start PCR, nested PCR, in situ polonony PCR, in situ rolling circle amplification (RCA), bridge PCR, picotiter PCR and emulsion PCR, ligase chain reaction (LCR), transcription amplification, self-sustained sequence replication, selective amplification of target polynucleotide sequences, consensus sequence primed PCR (CP-PCR), arbitrarily primed PCR (AP-PCR), degenerate oligonucleotide-primed PCR (DOP-PCR) or nucleic acid based sequence amplification (NABSA) (amplification 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Dhallan and Fan since both references teach methods for detecting multiple SNPs in samples of nucleic acid wherein amplification products comprising the SNPs are hybridized with microarrays containing probes complementary to the SNPs (see Dhallan, paragraph 1245, lines 1-21 and Fan, p. 71, column 1, line 6 to column 2, line 4 and Figure 2, fifth step).  In addition, Dhallan teaches methods of amplification of templates comprising the SNPs for determining the sequence of alleles of a locus to identify chromosomal abnormalities such as aneuploidy based on ratios of the alleles (Dhallan, paragraph 60, lines 1-16), while Fan teaches a general method for analysis of any SNPs of interest using sets of oligonucleotide probes specific to a particular SNP, followed by primer extension and ligation of two of the probes, amplification of the ligation products using universal primers, and hybridization of the amplification products with a bead, wherein the ratio of the two primer-specific fluorescent signals identifies the genotype (see Fan, p. 70, column 1, line 48 to p. 71, column 1, line 5 and Figure 2).  Thus, an ordinary practitioner would have been motivated to combine the methods of Dhallan and Fan since Fan provides a method for an integrated SNP genotyping system that combines a highly multiplexed assay with an accurate readout technology based on random arrays of DNA-coated beads, and is designed to reduce costs while increasing productivity (Fan, p. 69, column 1, lines 17-37).  Fan further teaches that the use of universal PCR primers to associate a fluorescent dye with each SNP allele also saves on costs, since . 
	
10.	Claims 83 and 85-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan, R.S. (U.S. Patent Pub. No. 2006/0121452, cited on IDS of 1/28/2020) in view of Fan et al. (Cold Spring Harbor Symposia Quant. Biol. (2003) Volume LXVIII, pp. 69-78, cited on IDS of 1/28/2020) as applied to claims 73-82 and 84, and further in view of Church et al. (U.S. Patent Pub. No. 2009/0018024). 
	Dhallan and Fan together teach the limitations of claims 73-82 and 84, as discussed above.  However, neither Dhallan nor Fan teach a method wherein detecting the amplification products and quantifying the detected amplification products are performed using molecular inversion probes (MIPs), or wherein the amplification comprises nested PCR, rolling circle amplification (RCA) or bridge PCR. 
Church teaches methods for performing nanogrid rolling circle DNA sequencing of a polynucleotide immobilized on an array having a plurality of specific regions, wherein the method comprises first synthesizing a concatamer of a polynucleotide by 
	Specifically with regard to claims 83 and 85-87, Church teaches methods for nucleic acid analysis comprising the use of a linear probe such as a padlock probe that binds at both of its ends to contiguous regions of a target DNA, followed by circularization using DNA ligase and performing rolling circle amplification (RCA) to generate a concatamer, and immobilizing the concatamer to a specific region of an array (paragraph 10, lines 1-8 and paragraph 29, lines 1-17).  Church further teaches that the immobilized concatamers are then clonally amplified prior to sequencing, wherein the clonal amplification may be performed by PCR, bridge PCR, RCA, hyperbranched RCA, or other amplification processes (paragraph 10, lines 9-17 and paragraph 30, lines 1-21).  In addition, Church teaches that the concatamers may be captured on the array using capture primers or oligonucleotides that are used for clonal amplification (see paragraph 46), and also teaches the use of internal sequencing primers rather than a PCR primer for single base extension reactions (see paragraph 171). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Dhallan and Fan with those of Church since each references teaches methods for analyzing target nucleic acid sequences wherein amplification products are hybridized with microarrays (see Dhallan, paragraph 1245, lines 1-21, Fan, p. 71, column 1, line 6 to column 2, line 4 and Figure 2, fifth step, and Church, paragraph 10).  In addition, while Dhallan teaches methods of amplification of templates comprising the SNPs for determining the sequence of alleles 

Subject Matter Free of the Prior Art
11.	Claims 58-72 are free of the prior art.  No prior art was found that teaches a method of determining the presence or absence of a fetal aneuploidy using a maternal 
	Also of particular relevance is the reference of Fan et al. (Cold Spring Harbor Symposium Quant. Bio. (2003) Vol. LXVIIL, pp. 69-78, cited on IDS of 1/28/2020) that teaches methods for highly parallel SNP genotyping that comprises hybridizing three oligonucleotide probes, two allele specific probes and one locus-specific probe, to each of a plurality of loci in genomic DNA, wherein two of the oligonucleotides are ligated together when the appropriate sequence is present to create a PCR template, amplifying the ligation products and hybridizing the products to a bead array to determine the presence of a particular allele in the sample (see Figure 2).  However Fan 

Conclusion
12.	Claims 58-87 are rejected under the judicially created doctrine of obviousness-type double patenting, while claims 73-87 are also rejected over the prior art.  However, claims 58-72 are free of the prior art, as discussed above. 

Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637